         Case 1:16-cr-00387-JMF Document 542 Filed 08/04/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

2018.12.20 Letter re
  No-Seek DP.pdf
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        July 30, 2021
                                                             Application GRANTED. That said, the Court
BY ECF                                                       notes that the plea proceeding is scheduled for
The Honorable Jesse M. Furman                                August 5th (not 8th, which is a Sunday). The
United States District Judge                                 Clerk of Court is directed to terminate Doc.
Southern District of New York                                #541. SO ORDERED.
40 Foley Square
New York, New York 10007

         Re:       United States v. William Vazquez-Baez,
                   S12 16 Cr. 387 (JMF)                                                August 3, 2021

Dear Judge Furman:

         The Government writes to advise the Court that the parties have reached an agreement on a
pretrial disposition. We understand that August 8, 2021, at 11:45 a.m. is a date and time convenient for
the Court for a change of plea proceeding.

        The Government, on behalf of the parties, respectfully requests that the Court suspend the
deadlines for pretrial disclosures and submissions set forth in the Court’s May 10, 2021 Order (Doc.
No. 511), July 12, 2021 Order (Doc. No. 535), and July 27, 2021 (Doc. No. 539). If, contrary to the
parties’ agreement and expectations, the change of plea does not proceed, the parties will promptly
meet and confer and propose a new, expeditated schedule for pretrial disclosures and submissions.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:
                                                     Lara Pomerantz /Justin Rodriguez /
                                                     Andrew Thomas
                                                     Assistant United States Attorneys
                                                     (212) 637-2343/2591/2106


    cc: Counsel of record (by ECF)
